Name: 2002/233/EC: Commission Decision of 20 March 2002 amending and correcting Decision 2002/79/EC imposing special conditions on the import of peanuts and certain products derived from peanuts originating in or consigned from China and Decision 2002/80/EC imposing special conditions on the import of figs, hazelnuts and pistachios and certain products derived thereof originating in or consigned from Turkey (Text with EEA relevance) (notified under document number C(2002) 1187)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  plant product;  international trade;  Asia and Oceania;  trade;  Europe
 Date Published: 2002-03-21

 Avis juridique important|32002D02332002/233/EC: Commission Decision of 20 March 2002 amending and correcting Decision 2002/79/EC imposing special conditions on the import of peanuts and certain products derived from peanuts originating in or consigned from China and Decision 2002/80/EC imposing special conditions on the import of figs, hazelnuts and pistachios and certain products derived thereof originating in or consigned from Turkey (Text with EEA relevance) (notified under document number C(2002) 1187) Official Journal L 078 , 21/03/2002 P. 0014 - 0019Commission Decisionof 20 March 2002amending and correcting Decision 2002/79/EC imposing special conditions on the import of peanuts and certain products derived from peanuts originating in or consigned from China and Decision 2002/80/EC imposing special conditions on the import of figs, hazelnuts and pistachios and certain products derived thereof originating in or consigned from Turkey(notified under document number C(2002) 1187)(Text with EEA relevance)(2002/233/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 93/43/EEC of 14 June 1993 on the hygiene of foodstuffs(1), and in particular Article 10(1) thereof,After consulting the Member States,Whereas:(1) Commission Decision 2002/79/EC(2) imposes special conditions on the import of peanuts and certain products derived from peanuts originating in or consigned from China. Commission Decision 2002/80/EC(3) imposes special conditions on the import of figs, hazelnuts and pistachios and certain products derived thereof originating in or consigned from Turkey.(2) With a view to minimising negative effects on trade, provisions have to be laid down with regard to consignments which left China and Turkey before 11 March 2002, on condition that the operator can demonstrate, by sampling and analysis in accordance with Commission Directive 98/53/EC of 16 July 1998 laying down the sampling methods and the methods of analysis for the official control of the levels for certain contaminants in foodstuffs(4), that these consignments comply with the provisions of Community legislation as regards aflatoxin B1 and aflatoxin total.(3) It is necessary to add points of entry for Belgium, Spain, France, Italy, The Netherlands, Portugal, Finland, Austria and Sweden through which the products concerned by the Decisions 2002/79/EC and 2002/80/EC may be imported. For the sake of clarity, Annex II to Decisions 2002/79/EC and 2002/80/EC should be replaced.(4) Decisions 2002/79/EC and 2002/80/EC should therefore be amended accordingly.(5) At the same time it is appropriate to correct certain linguistic errors in the German and Dutch versions of Decision 2002/79/EC and in the German, French and Dutch versions of 2002/80/EC,HAS ADOPTED THIS DECISION:Article 1Decision 2002/79/EC is amended as follows:1. The following Article 1a is inserted: "Article 1aBy derogation from Article 1(1), the Member States shall authorise the imports of consignments not accompanied by the results of official sampling and analysis or by a health certificate, which left China before 11 March 2002, when it can be demonstrated by the operator by sampling and analysis, according to the provisions of Commission Directive 98/53/EC(5), that these consignments comply with the provisions of Commission Regulation (EC) No 194/97 as regards maximum permitted levels for aflatoxin B1 and total aflatoxin."2. Annex II is replaced by the text set out in the Annex I to this Decision.Article 2Decision 2002/79/EC is corrected as follows:1. In Article 1(5), first sentence:Concerns only the German version.2. In Article 2, second sentence:Concerns only the Dutch version.Article 3Decision 2002/80/EC is amended as follows:1. The following Article 1a is inserted. "Article 1aBy derogation from Article 1(1), Member States shall authorise the imports of consignments not accompanied by the results of official sampling and analysis or by a health certificate, which left Turkey before 11 March 2002, when it can be demonstrated by the operator by sampling and analysis, according to the provisions of Commission Directive 98/53/EC(6) that these consignments comply with the provisions of Commission Regulation (EC) No 194/97 as regards maximum permitted levels for aflatoxin B1 and total aflatoxin."2. Annex II is replaced by the text set out in the Annex II to this Decision.Article 4Decision 2002/80/EC is corrected as follows:1. Recital 8 is replaced by the following:Concerns only the German version.2. In Article 1(1) fourth indent:Concerns only the Dutch version.3. Article 1(5) should read:Concerns only the French and Dutch versions.Article 5This Decision is addressed to the Member States.Done at Brussels, 20 March 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 175, 19.7.1993, p. 1.(2) OJ L 34, 5.2.2002, p. 21.(3) OJ L 34, 5.2.2002, p. 26.(4) OJ L 201, 17.7.1998, p. 93.(5) OJ L 201, 17.7.1998, p. 93.(6) OJ L 201, 17.7.1998, p. 93.ANNEX I"ANNEX IIList of points of entry through which peanuts and products derived from peanuts originating in or consigned from China may be imported into the Community>TABLE>"ANNEX II"ANNEX IIList of points of entry through which figs, hazelnuts and pistachios and products derived therof originating in or consigned from Turkey may be imported into the Community>TABLE>"